Title: To George Washington from Benjamin Lincoln, 3 May 1783
From: Lincoln, Benjamin
To: Washington, George


                  
                     Dear General
                     War Office May 3d. 1783
                  
                  I have the honor, in obedience to the order of Congress to inclose the copy of a letter from the president of this state to their Delegates in Congress, and the copy of a Letter from General Irvine to the secretary at War with the doings of Congress on these Letters.  I have the Honor to be Dear General with great esteem Your obedt servant
                  
                     B. Lincoln
                     
                  
                Enclosure
                                    
                     
                        Sir,
                        Carlisle April 16th 1783
                     
                     I have this day received a letter by Express from Lt Colo. Byard, who commands in my absence at Fort Pitt informing that the Savages have killed and taken a number of families at nearly  the same time in several parts of the Country, both on the frontier of Virginia and Pennysylvania—not less than seventeen persons are said to be killed and scalped in one small settlement on Wheeling- Creek—The whole number mentioned to be killed and taken exceed thirty—I am of opinion that nothing short of a total extirpation of all the western tribes, or at least driving them entirely beyond the Missisippi and the lakes will ensure a lasting, or even a temporary peace.
                     Under these circumstances it is probable congress will think proper to give some instructions; if they should you will doubtless recollect that the regular Troops are enlisted to the end of the british war only—I also beg to inform you that the contract for supplying provision, being limited to the post of Fort-Pitt, will not answer for covering the Country even on the defensive plan—could therefore wish your instructions on this head as soon as may be—if my return to that quarter is thought necessary, which however I will postpone until I receive your answer unless His Excellency General Washingtons letter (which I dayly expect) should direct my immediate return.
                     My aid de Camp told me you had no objection to my getting a non-commissioned Officer and six Dragoons with me—if I am to go up I hope you will be pleased to order them to this place in time to set out with me.  I have the honor to be &ca
                     
                        Wm Irvine
                     
                  
                  
                Enclosure
                                    
                     
                        Gentlemen,
                        In Council Philadelphia April 28th 1783
                     
                     Council wrote to you sometime ago, desiring, that you would endeavor to have the most effectual measures speedily adopted by Congress, for making peace with the Indian Nation.  Having lately received advices that about forty inhabitants of this State have been killed and taken by them, and having reason to be assured that these hostilities will be continued along the frontiers, we think it our duty earnestly to repeat our request.
                     Perhaps the United States might appear more respectable to those Nations at a Treaty to be held with them after the delivery of Niagara and Detroit to Us by the British: but in the mean time we hope such steps may be taken as may be the means of saving many lives and preventing great calamities.  We wish Congress would be pleased to consider whether it might not have a good effect upon the Indians to inform them by authority that Peace has been made with Great Britain, the articles of which are now carrying into execution; That the back country with all the Forts &ca is thereby coded to us; that they must now depend upon us for their preservation—and that unless they immediately cease from their outrages and remain quiet till we can hold a Treaty with them at Niagara or Detroit, we will instantly turn upon them our Armies, that have conquered the King of Great Britain, and now have no other Enemies to employ their valour, and extripate them from the land where they were born and now live: But, that if they behave as they ought to do, they shall be treated not only justly, but kindly.
                     Such intelligence as this, with the advance of a proper reinforcement to General Irvine at Pittsburgh, and the exertions of the Troops under his command might put a stop to the cruelties of the Savages, or at least prevent their becoming more extensive.  I am Gentlemen, with much esteem and regard, Your obedient and humble servant
                     
                        John Dickinson
                     
                  
                  
                Enclosure
                                    
                     
                        Sir
                        War Office May 3d 1783
                     
                     In pursuance of your Appointment as Messenger to the several Indian Nations on the frontiers of the United States, you will in the execution of your Mission conform to the intentions laid down in the resolve of Congress which accompanies this letter.
                     You will announce to the different Tribes the proclamation of Congress and the Articles of peace and you will verbally inform the Indians, that the British King has been compelled to agree to make peace with the United States, that he has agreed to evacuate and deliver up to the United States the Forts, Oswego Niagara Detroit and all the other posts occupied by him to the Southward of the Line agreed upon between his people and the people of the United States That all the Tribes and Nations of Indians who live to the Southward and Westward of the Line agreed on must no longer look to the King beyond the Water but they must now look to the Great Council of the United States at Philadelphia.  That the Great Council of the United States, regret that tho Indians did not pay due attention to the advice which was given to them at Albany in the beginning of the late Quarrell, as if they had listened to that Advice they might have lived in peace during the War and would at this time have been exempt from all its ill consequences—In making this intimation you will paint to the Indians the great losses which they have suffered and the Calamities which they have brought on themselves by their espousal of the Cause of Great Britain—You will then inform them that the United States are a compassionate and merciful people—That they are disposed to pity the Indians, and to forgive their past folly on condition that they immediately desist from farther hostility and hereafter conduct themselves as a people disposed to enjoy the blessings of peace which are now extended to them.  But if they hesitate to accept the friendship which is now offered to them or continue hostilities they must expect that the United States who have now no other object to employ the Valour of their Warriors will take the most severe and exemplary vengeance of the Indians—That however they hope there will be no occasion to use threats or to proceed to extremities—Tho the Indians must see it is their interest and essential to their happiness to live in peace with the United States and as the United States are disposed to enter into friendly Treaty with them they should immediately put a Stop to all Hostilities call in their Warriors— assemble their council of Wise Men and appoint some of them to meet the Commissioners of the United States at a place to be agreed on there to agree upon a Treaty of Peace and friendship.
                     As the Business of your mission will be facilitated by taking with you the Emblems of Peace—You will endeavour to present all such as may be required in your interview- you will in the most effectual manner and with all possible dispatch endeavour to effect the completion of this business, in which you will employ such Assistance as shall be found indispensably requisite—the strictest oeconomy governing all your expences.
                     You will extend your information to Detroit, which place you will visit as soon as your necessary communications on the Road will admit—I enclose to you a letter for the commanding Officer at that post.
                     Mr Bull is charged with a similar Commission to the Indians at Oswego and Niagara, but in case of accident to him, you will if you should find it necessary make the like communication to those Tribes—In which case I think you had better return by Albany—from which place should circumstances make it expedient you will draw upon me for your additional expences—I wish you an agreeable accomplishment of your business and am with great regard—Sir Your most obed. Servant
                     
                        B. Lincoln
                     
                     
                        
   N.B. a Copy of the foregoing instructions as far as the above Asterisk delivered to Mr Bull Messenger to the Northern Indians.

                     
                  
                  
               